DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH OUTER CONDUCTOR CONNECTED TO A CIRCUIT BOARD--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maesoba et al. (2019/0207347).
With regard to claim 1, Maesoba teaches, as shown in figures 1-9: “A connector A, comprising an outer conductor 30 and an inner conductor 24, wherein: the outer conductor 30 includes four plate portions 32-34 for surrounding an outer peripheral surface of the inner conductor 24, a rear plate portion 43 for closing a rear surface of the outer conductor 30, and an opening 36 provided behind one plate portion 34, out of the four plate portions, and in front of the rear plate portion 43, the inner conductor 24 includes a board connecting portion 26 projecting outwardly of the outer conductor 30 through the opening 36, and the outer conductor 30 includes: a common base end portion 38 connected to a rear end of the one plate portion 34 via a bent portion (between 34 and 38 in figure 9)and projecting toward the same side as the board connecting portion 26”. 
Maesoba does not teach: “and a plurality of branched pieces projecting from a projecting end of the common base end portion while being arranged in a width direction of the common base end portion”.  However, Maesoba does teach a single branched piece 39.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the branched piece on the common base end portion in order to create a wider base between the board and the connector.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 2, Maesoba teaches: “The connector of claim 1”, as shown above.
Maesoba also teaches, as shown in figures 1-10: “wherein: the one plate portion 34 includes a first plate portion (above the seam on 34 in figure 10) arranged on one side in the width direction (up-and-down direction in figure 10) and a second plate portion (below the seam on 34 in figure 10) arranged on the other side in the width direction, the respective first and second plate portions include facing end parts arranged to face each other, the facing end part includes a first facing end part (shown in figure 10 of Maesoba, as shown below) extending forward from a rear end of the one plate portion, a second facing end part (shown in figure 10 of Maesoba, as shown below) extending rearward from a front end of the one plate portion and a third facing end part (shown in figure 10 of Maesoba, as shown below) linking a front end of the 17/ 19first facing end part and a rear end of the second facing end part, 

    PNG
    media_image1.png
    753
    562
    media_image1.png
    Greyscale

the first facing end part is arranged at a position shifted from a central part in the width direction where the bent portion is provided in the one plate portion 34, and the second facing end part is arranged at a position closer to a center in the width direction than the first facing end part in the one plate portion 34”.

With regard to claim 3, Maesoba teaches: “The connector of claim 1”, as shown above.
Maesoba also teaches, as shown in figures 1-10: “wherein a width of the bent portion is smaller than that of the common base end portion 38”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831